IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RAYMOND NOON,                         :   No. 39 WAP 2018
                                      :
                 Appellant            :   Appeal from the Order of the
                                      :   Commonwealth Court entered on 7/23/18
            v.                        :   at No. 359 MD 2018
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                 Appellee             :




                                    ORDER


PER CURIAM:


     AND NOW, this 18th day of June, 2019, the Order of the Commonwealth Court is

AFFIRMED.